Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgement is made of receipt and entry of the application filed on 12/23/2019.
	Claims 1-10 have been examined on the merits. 

 Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being obvious over Gluchowski et al. (US 6211198).
A method of treating a subject having prostatic hyperplasia and/or treating a subject who is at risk for prostatic hyperplasia comprising administering a composition 
	[*Please note that although Applicant is claiming an “extract” of Quisqualis indica  obtainable by the instantly claimed process, Examiner has given the term “extract” its broadest interpretation meaning any active ingredient that is contained within the claimed “extract” can be used as an effective ingredient to treat the claimed disease/disorder. Therefore, the instant claim reads upon an isolated “pryridines” from an “extract” of Quisqualis indica as readily admitted by Applicant as disclosed within Applicant’s specification in paragraph 0003 therein].
	[Please note that it appears to Examiner that the language of “a mammal at risk from suffering” is "to prevent” whereas “to prevent” means that the claimed subject does not have to yet have and/or be suffering from the claimed prostatic hyperplasia.]
Gluchowski teaches a composition (as an oral pharmaceutical such as a syrup) comprising pyridines (i.e. whereas as readily admitted by Applicant’s specification, see paragraph 0003, discloses that the claimed Quisqualis indica intrinsically contains the active ingredient of pryridines therein) which appears to be exactly the same composition (as a food or pharmaceutical) comprising a Quisqualis indica extract as an active ingredient therein since both the claimed invention’s composition (as a food or pharmaceutical) comprising a Quisqualis indica extract as an active ingredient and the cited reference’s claimed composition are used for the same intended purpose to be administered to treat prostatic hyperplasia in a subject (see entire document including e.g. title, abstract and column 130 lines 57-65).  Moreover, please note also that chemical composition and its properties are inseparable. Therefore, if the prior art 
In the alternative, even if the instantly claimed composition comprising the claimed active ingredient is not identical to the referenced composition comprising the claimed active ingredient in regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced composition comprising the claimed active ingredient is likely to inherently possess the same characteristics which they have been shown.  Thus, the instantly claimed composition would have been obvious to those of ordinary skill in the art within the meaning of USC 103.).  Furthermore, please note that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claims 3 and 8) would be inherent upon such administration of the same claimed composition to a subject.  The adjustment of particular conventional working conditions therein is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
With respect to the USC 102/103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Please note that the patentability of a product) does not depend upon the method of production (i.e., the method of production of obtaining an extract from Quisaqualis indica in a particular manner as claimed in claims 1-2 and 6-7).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-10 are rejected under 35 USC 102(a)(1) as being anticipated by Sahu et al. (“Quisqulis indica Linn: A Review of its Medicinal Properties”, Int.J.Pharm.Phytopharmacol.Res. 2012, 1(5): 313-321).
A method of treating a subject who is at risk for prostatic hyperplasia comprising administering a composition (as a food or pharmaceutical) comprising a Quisqualis indica extract as an active ingredient therein is claimed. 
	[Please note that it appears to Examiner that the language of “a mammal at risk from suffering” is "to prevent” whereas “to prevent” means that the claimed subject does not have to yet have and/or be suffering from the claimed prostatic hyperplasia.]
Shau teaches a composition (as an oral/food and/or pharmaceutical) comprising a Quisqualis indica extract (a water or alcohol or water/alcohol extract of Quisqualis indica) to be administered to any and/or all claimed subjects (see entire document including e.g. title, abstract and column 130 lines 57-65).  Furthermore, please note that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claim 8) would be inherent upon such administration of the same claimed composition to a subject.  
Therefore, the claimed reference anticipates the claimed invention.
Please note that the patentability of a product) does not depend upon the method of production (i.e., the method of production of obtaining an extract from Quisaqualis indica in a particular manner as claimed in claims 6-7).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113). 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655